DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 1/10/2020. Claims 1-13 are pending for examination.  
 630306
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) further in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710).

Regarding claim 1 (Currently Amended), Newnham teaches a device for generating active haptic feedback (abstract, col 2:47-59; metal ceramic device), 
comprising a piezoelectric actuator having a flat piezoelectric main body Fig 2; xyz plane and electrodes 30 and 32 as shown), having a cymbal-shaped element (col 3:50-54, Fig 4; three dimensional exploded view of the structure is shown in FIG. 4. Because of the similarity of end caps 30 and 32 to cymbals, the design shown in FIGS. 2 and 4 is called a composite "cymbal" actuator/sensor) shaped as a truncated-cone-shaped metal sheet (col 3:47-50 & Fig, 2; formed sheet metal end caps 30 and 32 take the shape of truncated cones), col 4:1-3, FIG. 4; end caps 30 and 32 are bonded to ceramic substrate 34 about their entire periphery through use of a bonding agent 50, also per col 4:21-23), 
wherein the truncated cone vertex of the cymbal-shaped element Fig 4), 
wherein a cavity is enclosed between the cymbal-shaped element Fig 3), 
In the embodiments of Figs 2-4, Newnham does not mention the claimed feature:
wherein a hole col 5:52-55, FIG. 13, cymbal transducer may be adapted… by placing other components, i.e. lenses 100 and 102, in apertures in the respective end caps; Examiner interprets apertures to be functionally equivalent to holes). Moreover, Newnham in third embodiment also teaches an application of the cymbal transducer as a micropump, (Fig 14), and comprises a pair of ball valves 110 and 112 that are positioned in the respective end caps. Fluid entering inlet 114 may be pumped through the transducer (and aperture 116) to outlet 118. Such pumping action is achieved when appropriate energization is applied to the ceramic substrate to create continuous oscillations thereof and resultant flexures of the respective end caps. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the embodiments of Figs 2-4, with the concept of holes/apertures being provided in the cymbal-shaped element so that fluid may be pumped therethrough the device/transducer. 
The three embodiments, as taught above, and Newnham as a whole still remains silent on said hole/aperture(s) enabling pressure equalization between the cavity and the Fig 6; bottom cap 268) which creates a chamber structurally very similar to Applicant’s claimed structure above. Hoffman teaches the concept that a top portion of the float member includes a hollow chimney extension having a pressure equalization hole at a top surface, the pressure equalization hole configured to communicate with an interior of the float member to equalize interior pressure with outside pressure (¶025 lines 28-33, also see Fig 6; Examiner interprets float member with hollow chimney extension to be functionally equivalent to the cymbal transducer functioning as a chamber or forming a cavity). Hoffman teaches the concept of a chamber with semi-concave structures including holes therein at the top and bottom whereby a pressure equalization hole is at the top surface and communicates with an interior of the structure to equalize interior pressure with outside pressure so that fluid flows therethrough. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Newnham’s embodiments of Figs 2-4, with the concept of holes/apertures being provided in the cymbal-shaped element of embodiments per Figs 13-14 and the concept of the chamber with semi-concave structures including holes at the top and bottom whereby a pressure equalization hole atop communicates with the interior of the structure to equalize interior pressure with outside pressure. A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of improving fluidic flow about the cavity. One of ordinary skill in the art would have recognized the potential to enhance the flow through the cavity so that a fluid 
Regarding claim 3 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1col 4:50-55, Figs 4 and 8; large, flat contact surfaces 60 an 62 on each of end caps 30 and 32 are parallel to opposite ends of cymbal shaped elements sandwiching  ceramic substrate and renders it practical to stack individual actuators together as shown in FIG. 8 exhibiting greater stability under uniaxial symmetric loading), wherein the cymbal- shaped element is adhesively bonded to the main body by way of its edge region (col 4:21-23, Fig 4; End caps 30 and 32 are preferably bonded to ceramic substrate via an epoxy bond material or other appropriate bonding agent, also see col 4:1-3, FIG. 4).  

Regarding claim 4 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim l col 2:13-20 AND col 4:4-14; per col 2:13-20: When a potential is applied across electrodes 12 and 14, ceramic disc 10 expands in the thickness dimension (d.sub.33). At the same time, ceramic disc 10 contracts in the x and y dimensions (d.sub.31 and d.sub.32), causing end caps 16 and 18 to bow outwardly as shown by lines 20 and 22 respectively. The bowing action amplifies the actuation distance created by the contraction of ceramic disc 10, enabling use of the structure as an actuator, AND per col 4:4-14: When a voltage is applied across ceramic substrate 34 by application of an appropriate potential to ; Examiner interprets the bowing action and/or the substantial displacements of end surfaces 60 and 62 occurring as being equivalent to a deformation of the cymbal-shaped element constituting active haptic feedback about the main body).

Regarding claim 5 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1 Fig 4, element 30 with a lateral surface 60 projecting above the respective main surface of element 50 in the direction of the normal or parallel to main surface of element 50), 
wherein the cymbal-shaped element comprises a cover surface (Fig 4, bottom rim of element 30 at the truncated cone vertex of element 30 is oriented parallel to the surface of element 50, as shown) or comprises an anatomically adapted finger depression (Examiner notes: this feature made optional with the use of “or” was not selected by the Examiner and is not relevant in this rejection).  

Regarding claim 6 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1 Fig 14, inlet 114 and valve 110 where fluid enters the cavity is centered upon the location 116 and the opposite mirrored symmetrical half also, as shown). Newnham and Hoffman, whether alone or in combination, are both silent on wherein the hole has a diameter of 0.1 to 0.6 mm.  However, Newnham teaches that each end cap includes a fixed cavity depth of 0.20 mm and a cavity diameter of 9.0 mm. The cavity depth was measured from the interior surface of an end cap to the planar surface of ceramic substrate 34. An actuator, as shown in the '657 patent with 0.30 mm thick brass end caps, showed a 22 micrometer displacement. When grooves were cut in the periphery of the end caps shown in the '657 patent, the displacement was increased to 30 micrometers. The groove was 9.0 mm in diameter and 0.2 mm in depth and 1.0 mm in width into the brass end caps (col 4:31-41). Moreover, Newnham mentions that FIG. 9 is a plot of effective piezoelectric coefficient for different end cap designs versus position with respect to the center of the end cap. The data was accumulated using a Berlincourt d.sub.33 meter with a sensor embodiment using brass end caps and having the following dimensions: end cap outer diameter =12.7 mm; end cap inner diameter =9.0 mm; ceramic thickness =1.0 mm; ceramic outer diameter =12.7 mm; inner height of cavity =0.2 mm; and thickness of end cap sheet metal =0.2 mm (col 5:9-18). In other words, Newnham clearly puts the relative scale and size proportions of several key elements of the transducer, all in small single digit or less mm range but < 13mm range used in clear perspective for the reader. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods of the transducers. Furthermore, due to no further criticality found within Applicant’s disclosure, It would require no more than "ordinary skill and common sense," for one of ordinary skill in the art to choose relatively scaled and sized proportions of holes added to any of the key elements of the transducer with scale and size proportions reasonably comparable to the small single digit or less mm, as claimed by Applicant,  as a 
Regarding claim 7 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1 col 4:21-23; End caps 30 and 32 are preferably bonded to ceramic substrate via an epoxy bond material or other appropriate bonding agent).  

 Regarding claim 11 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1 Figs 4 and 14, bottom rim of element 30’s surface oriented parallel to the surface of element 50 with the through hole element 116 in Fig 14 extending parallel to the normal between the two main surfaces of element 30 and element 50 alike, as shown).  

Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710) and further in view of Knowles et al. (U.S. Patent 6,465,936).

Regarding claim 2 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1, and Newnham further teaches the cymbal-shaped element col 3:55-57; cymbal end cap preferably produced by stamping process wherein a metal sheet is cut and shaped to cymbal form in a stamping action) col 4:14-20; aluminum, copper, tungsten, brass, bronze, kovar or zirconium), but Newnham and Hoffman, whether alone or in combination, are both silent on titanium.  
	Knowles from an analogous art teaches a flextensional transducer assembly (Figs 1A, 1B) comprising a single flextensional cell (element 1) having a driver (transducer element 7) disposed within a platten or housing (element 8), provided with a plurality of hinge points as illustrated in FIG. 1B. Platten (element 8) includes sidewalls (element 9) each having inner and outer surfaces (elements 11 & 12), a top wall (element 13) and a bottom wall (not shown in FIG. 1B) each having inner and outer surfaces (elements 14 & 15). The inner surface (element 15) of top wall (element 13) and the inner surface (element 11) of sidewall (element 9) converge to form a hinge point such as an elbow (element 5) which is preferably formed at each intersection of a sidewall (element 9) with top and bottom walls (element 13).
Knowles further teaches that platen/housing (element 8) is preferably fabricated from a rugged material such as brass, titanium, platinum or steel that exhibits appropriate strength, stiffness, conducting and compliancy properties (col 3:51-53).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with the concept, of using titanium so that the device exhibits appropriate strength and/or stiffness. 

Regarding claim 8 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1 col 2:64-67; sheet metal caps are subjected to displacement by an instrumentality, and a resulting change in voltage across ceramic substrate is sensed),  
wherein a measuring unit col 5:7-36; transducers embodying invention can also be sensors... using piezoelectric effect in which mechanical pressure on end caps generates a voltage through the d.sub.31 and d.sub.32 coefficients. FIG. 9 is a plot of effective piezoelectric coefficient for different end cap designs versus position with respect to the center of the end cap… with cymbal end caps, piezoelectric coefficient showed increase of almost 60%... effective piezoelectric charge coefficient of cymbal transducer was > 15,000 pC/N… because of its high piezoelectric charge coefficient, cymbal transducer is applicable to many sensor applications).
Newnham and Hoffman, whether alone or in combination, are both silent on the remaining features of claim 8. Knowles further teaches both features as follows:
4830-4854-0336 16 wherein device is configured to identify this exerted force as soon as the measurement voltage detected by the measuring unit col 1:30-36; cavity incident axial direction stress is converted into larger radial and tangential stresses of opposite sign, thereby causing d.sub.33 and d.sub.31 coefficients of the ferroelectric material to add together (rather than subtract) as the effective d.sub.h of the device; Examiner interprets the addition as the threshold trigger where subtraction is interpreted as not meeting threshold), and
wherein, upon the trigger force being reached, by means of a voltage generator, an actuator voltage is generated and applied to the actuator electrodes and in this case at the same time a further action is triggered, which serves for operation of the device or of an electrical component connected thereto (col 3:41-49; Driver (element 7) driven by a voltage to be displaced in a direction parallel to the transverse axis B of FIG. 1A…. displacement causes  driver (element 7) to urge against side wall (element 9) which causes the platten (element 8) to bend at elbows (element 5) and causes displacement of the top and bottom walls (elements 13) 
Regarding claim 9 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 8 col 3:62-67; multi-layer ceramic substrate (element 34) includes a plurality of interspersed electrodes (element 36 and 38) across which an actuating potential is applied… Electrodes (element 38) are connected together by an end conductor (element 40) to end cap (element 32) and conductive electrodes (element 36) are connected together via conductor (element 42) to end cap (element 30), wherein the measuring unit is configured for determining the measurement voltage between the two actuator electrodes (Fig 10; hydrostatic voltage coefficients (gh)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710) further in view of Howarth et al. (U.S. Patent 6,798,888).  

Regarding claim 12 (Currently Amended), Newnham and Hoffman, in combination, teach the device according to claim 1 
Howarth from an analogous art teaches a cross-sectional mounting of a cymbal transducer 10 (Fig 1), whereby Howarth teaches wherein a membrane (col 2:48-57; a  pair of rigid, acoustically transparent plates (element 22) are provided for mounting the resilient sheet (element 16) to a vessel or other structure. Plates (element 22) can be made from a thermoplastic material such as Plexiglas.TM. or the like). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with the features, as taught by Howarth so that the cymbal transducers may be simply supported in the same plane without damping the transducers, wherby the resilient sheet holds the cymbal transducers in position without interfering with either the radial motion of the disk or the flexural motion of the caps. Also, the resilient sheet mechanically isolates the individual transducers from experiencing other external vibrations such as might be communicated from the housing or a neighboring element. The acoustically transparent plate keeps the cymbal transducers in the same plane without interfering (col 3:15-25). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newnham et al. (U.S. Patent 5,729,077) in view of Hoffman et al. (U.S. Patent Application Pub. 2009/0088710) further in view of Grant et al. (European Patent Application EP 2315101 A1).  

claim 1 
Grant from an analogous device with force sensing transducers for measuring force data art, being configured as an actuation knob of an electrical component (¶025, Figs 1-11; control circuit of (device 100), comprising:  controller having  full power duty cycle and  slower sleep mode duty cycle, the full power duty cycle and sleep mode duty cycle each having an active portion in which data is read and an inactive portion in which data is not read; a plurality of force sensing transducers for measuring force data which are connected to the controller; a multi-port switch which sums the force data output of the plurality of force sensing transducers, the multi-port switch having a switch for each of the force sensing transducers, a respective switch for each of the force sensing transducers being closed during an active portion of the sleep duty cycle and the respective switch for each of the force sensing transducers being open during the inactive portion of the sleep duty cycle; and a comparator for comparing the summed force data from the multi-port switch to a wakeup force threshold; wherein the controller is configured to wake from a sleep mode and return to a full power mode when the summed force data is greater than the wakeup force threshold; Examiner interprets the plurality of force sensing transducers & multi-port switch are functionally equivalent to a power knob of the device 100). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Newnham with the concept of the transducer being configured as an actuation knob of an electrical component, as taught by Grant, for the purpose of actuation of a power on mode, i.e., power on knob of an electrical component. 



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Narayanan et al. (U.S. Patent Application Pub. 2009/0303839), discloses a flex-tensional transducer, including a generally disc-shaped piezoelectric member having a generally flat top surface and a generally flat parallel bottom surface, a top electrode formed on the top surface, a bottom electrode formed on the bottom surface, a top endcap operationally connected to the top surface, and a bottom endcap operationally connected to the bottom surface. The top and bottom endcaps are formed of shape memory material. The endcap exerts a radial stress upon the generally disc-shaped piezoelectric member.
  
Tibbets (U.S. Patent 2,386,279), discloses a piezo-electric device.

Abbott (U.S. Patent 2,895,062), discloses a broad band electro-acoustic transducer.  
                                            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684